                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-395-RJC-DCK

 TYRA J. GIPSON,                                       )
                                                       )
                 Plaintiff,                            )
                                                       )
    v.                                                 )      ORDER
                                                       )
 TRUSTMARK HEALTH BENEFITS, INC.,                      )
                                                       )
                                                       )
                 Defendant.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on “Defendant Trustmark Health Benefits,

Inc.’s Motion To Dismiss Under Fed. R. Civ. P. 12(b)(1) and 12(b)(6)” (Document No. 8) filed

August 28, 2020. This motion has been referred to the undersigned Magistrate Judge pursuant to

28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered the motion,

the record, and applicable authority, the undersigned will direct that the pending motion to dismiss

be denied as moot.

         Federal Rule of Civil Procedure 15 applies to the amendment of pleadings and allows a

party to amend once as a matter of course within 21 days after serving, or “if the pleading is one

to which a responsive pleading is required, 21 days after service of a responsive pleading or 21

days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed.R.Civ.P.

15(a)(1). Rule 15 further provides:

                (2) Other Amendments. In all other cases, a party may amend its
                pleading only with the opposing party’s written consent or the
                court’s leave. The court should freely give leave when justice so
                requires.

Fed.R.Civ.P. 15(a)(2).




      Case 3:20-cv-00395-RJC-DCK Document 18 Filed 09/21/20 Page 1 of 3
       Under Rule 15, a “motion to amend should be denied only where it would be prejudicial,

there has been bad faith, or the amendment would be futile.” Nourison Rug Corporation v.

Parvizian, 535 F.3d 295, 298 (4th Cir. 2008) (citing HCMF Corp. v. Allen, 238 F.3d 273, 276-77

(4th Cir. 2001)); see also, Foman v. Davis, 371 U.S. 178, 182 (1962). However, “the grant or

denial of an opportunity to amend is within the discretion of the District Court.” Pittston Co. v.

U.S., 199 F.3d 694, 705 (4th Cir. 1999) (quoting Foman, 371 U.S. at 182).

       It appears that Plaintiff’s Amended Complaint (Document No. 16) was timely filed

pursuant to Fed.R.Civ.P. 15(a)(1).     Therefore, the undersigned will direct that “Defendant

Trustmark Health Benefits, Inc.’s Motion To Dismiss Under Fed. R. Civ. P. 12(b)(1) and 12(b)(6)”

(Document No. 8) be denied as moot.

       It is well settled that a timely-filed amended pleading supersedes the original pleading, and

that motions directed at superseded pleadings may be denied as moot. Young v. City of Mount

Ranier, 238 F.3d 567, 573 (4th Cir. 2001) (“The general rule ... is that an amended pleading

supersedes the original pleading, rendering the original pleading of no effect.”); see also, Fawzy

v. Wauquiez Boats SNC, 873 F.3d 451, 455 (4th Cir. 2017) (“Because a properly filed amended

complaint supersedes the original one and becomes the operative complaint in the case, it renders

the original complaint ‘of no effect.’”); Colin v. Marconi Commerce Systems Employees’

Retirement Plan, 335 F.Supp.2d 590, 614 (M.D.N.C. 2004) (“Earlier motions made by Defendants

were filed prior to and have been rendered moot by Plaintiffs’ filing of the Second Amended

Complaint”); Brown v. Sikora and Associates, Inc., 311 Fed.Appx. 568, 572 (4th Cir. Apr. 16,

2008); and Atlantic Skanska, Inc. v. City of Charlotte, 3:07-CV-266-FDW, 2007 WL 3224985 at

*4 (W.D.N.C. Oct. 30, 2007).




                                                 2
      Case 3:20-cv-00395-RJC-DCK Document 18 Filed 09/21/20 Page 2 of 3
       To the extent Defendant contends the Amended Complaint is deficient, this Order is

without prejudice to Defendant filing a renewed motion to dismiss the Amended Complaint, as

appropriate.

       IT IS, THEREFORE, ORDERED that “Defendant Trustmark Health Benefits, Inc.’s

Motion To Dismiss Under Fed. R. Civ. P. 12(b)(1) and 12(b)(6)” (Document No. 8) be DENIED

AS MOOT.

       SO ORDERED.

                                 Signed: September 21, 2020




                                              3
      Case 3:20-cv-00395-RJC-DCK Document 18 Filed 09/21/20 Page 3 of 3
